                 Case 5:20-cv-06305-NC Document 14 Filed 03/17/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ELIZABETH KURLAN (CABN 255869)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7298
 6        FAX: (415) 436-6748
          Elizabeth.Kurlan@usdoj.gov
 7
   Attorneys for Respondents
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
                                          SAN JOSE DIVISION
11

12   PAVEL ASLANIDIS,
                                                         C 20-06305 NC
13                            Petitioner,

14          v.                                           SECOND STIPULATION TO EXTEND DATES;
                                                         and ORDER
15   ALEJANDRO MAYORKAS, Secretary,
     Department of Homeland Security1, et al.,
16
                              Respondents.
17

18

19       Petitioner, by and through his attorney of record, and Respondents, by and through their attorney of

20 record, hereby stipulate to a second extension of time within which the Respondents must serve the

21 answer or otherwise respond in the above-entitled action. This additional time is needed because United

22 States Citizenship and Immigration Services (“USCIS”) issued a Request for Evidence to the Petitioner,

23 and he has until May 5, 2021, to submit his response. Defendants will file their response on or before

24 July 5, 2021.

25 ///

26

27          1
           Alejandro Mayorkas automatically is substituted for Chad F. Wolf as a party in accordance with
28 Federal Rule of Civil Procedure 25(d).
   Second Stip to Extend Time
   C 20-06305 NC                                1
              Case 5:20-cv-06305-NC Document 14 Filed 03/17/21 Page 2 of 2




 1      In light of the second extension for Respondent’s response to the Complaint, the parties request that,

 2 if Petitioner has not filed a motion for summary judgment by August 4, 2021, Respondents must file

 3 their motion for summary judgment by September 3, 2021.

 4 Dated: March 16, 2021                                 Respectfully submitted,

 5                                                       STEPHANIE M. HINDS
                                                         Acting United States Attorney
 6

 7                                                                /s/
                                                         ELIZABETH D. KURLAN
 8                                                       Assistant United States Attorney
                                                         Attorneys for Respondents
 9

10 Dated: March 16, 2021
                                                                   /s/
11                                                       ZACHARY NIGHTINGALE
                                                         Attorney for Petitioner
12

13                                                  ORDER

14       Pursuant to stipulation, IT IS SO ORDERED. Respondents’ response to the Complaint is due by

15 July 5, 2021. If Petitioner has not filed a motion for summary judgment by August 4, 2021,

16 Respondents must file their motion for summary judgment by September 3, 2021.

17        IT IS SO ORDERED.
18                                                                              ISTRIC
                                                                           TES D      TC
19                                                                       TA
                                                                                                   O
                                                                    S




                                                                                                    U
                                                                   ED




                                                                                                     RT



20 Date: March 17, 2021
                                                               UNIT




                                                                                        TED
                                                                                 GRAN _
                                                         NATHANAEL M. COUSINS
                                                                                                            R NIA




21
                                                         United States Magistrate Judge
                                                                                                        s
                                                                                            M. Cousin
                                                               NO




22                                                                                thanael
                                                                         Judge Na
                                                                                                            FO
                                                                RT




                                                                                                        LI




23                                                                      ER
                                                                   H




                                                                                                   A




                                                                             N                      C
                                                                                               F
24                                                                               D IS T IC T O
                                                                                       R

25

26

27

28
     Second Stip to Extend Time
     C 20-06305 NC                                   2
